Citation Nr: 0726718	
Decision Date: 08/27/07    Archive Date: 09/04/07	

DOCKET NO.  04-25 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for low back pain and muscle 
spasm, and if so, whether service connection should be 
granted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to 
December 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The reopened claim for service connection for low back pain 
and muscle spasm is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  


FINDINGS OF FACT

1.  An unappealed June 1993 rating decision denied the 
veteran's claim for service connection for low back pain and 
muscle spasm.  

2.  Evidence received since the last, prior, final denial on 
any basis, in June 1993, considered in conjunction with the 
record as a whole, constitutes existing evidence not 
previously submitted to agency decisionmakers, relates to 
unestablished facts necessary to substantiate the claim, is 
not cumulative nor redundant of the evidence previously 
considered, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The unappealed RO rating decision in June 1993, which 
denied service connection for low back pain and muscle spasm 
is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.113 (2006).  

2.  New and material evidence has been received to reopen the 
claim for service connection for low back pain and muscle 
spasm.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303 (2006).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. §§ 5109A(b); 38 C.F.R. 
§ 20.1103.  

In January 1993, the veteran filed a claim for service 
connection for low back pain and muscle spasms.  In June 
1993, the RO acknowledged that the veteran had been treated a 
few times during service for complaints of low back pain and 
muscle spasms, but since no residual disability was noted on 
the veteran's retirement physical, the RO determined that the 
complaints were acute.  The veteran was notified of the 
adverse decision in June 1993, but he did not file a notice 
of disagreement with respect to that decision.  The decision 
therefore became final.  38 C.F.R. § 20.302(a).  

If new and material evidence is submitted or secured with 
respect to a previously-denied claim, however, VA must reopen 
that claim and evaluate the merits of the claim in light of 
all the evidence, both new and old.  38 U.S.C.A. § 5108; 
Spalding v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last, prior, final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Since the June 1993 rating decision, the veteran was given a 
compensation and pension (C&P) examination and the report 
from that examination is part of the record.  Since that 
existing evidence was not previously submitted to the RO, it 
is "new" evidence.  

That evidence is also material because it relates to 
unestablished facts necessary to substantiate the claim.  In 
the June 1993 decision, the RO had concluded that the 
veteran's back complaints during service were acute, and had 
resolved before discharge.  The October 2003 C&P examiner's 
report, however, found that the veteran has had on-and-off 
back pain since service.  In addition, that report indicated 
that at least some component of the veteran's current back 
pain may be connected to his inservice back complaints.  
Since that medical opinion constitutes evidence that the 
veteran's inservice complaints were not resolved at 
discharge, and that the veteran's current back complaints may 
be related to his inservice injury, the C&P examiner's report 
is material evidence as well.  

Since the claims file previously contained no evidence that 
the veteran's back complaints had not resolved at the time of 
retirement, and no medical opinion linking the veteran's 
inservice back injury to his current back complaints, this 
new and material evidence is neither cumulative nor redundant 
of the evidence of record in June 1993 (the time of the last, 
prior, final denial of the claim sought to be reopened).  
And, as the information in that report is sufficient to 
trigger a C&P examination (see 38 C.F.R. § 3.159(c)(4) 
(governing when a VA examination is necessary)), the report 
raises a reasonable possibility of substantiating the 
veteran's claim.  As a result, the standard for new and 
material evidence has been met.  The claim is reopened, and 
to that extent, the claim is granted.  

When an appeal involves an issue whether VA has received new 
and material evidence sufficient to reopen a previously-
denied claim, the veteran must be given notice of:  the 
meaning of "new and material evidence;" the kind of evidence 
that would overcome the deficiency in the prior decision; and 
the evidence necessary to establish the underlying claim 
through any of the legal theories available.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Although notice complying 
with Kent has not been given here, the veteran has not been 
prejudiced because the veteran's claim to reopen has been 
granted.  In any event, the September 2002 letter provided 
the veteran with notice of the evidence necessary to 
substantiate his service connection claim.   


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for low back pain and 
muscle spasm is reopened.  To this extent, the appeal is 
granted.  


REMAND

Pursuant to 38 C.F.R. § 3.159(c)(4) (2006), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or a 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) establishes that the 
veteran suffered an event, injury, or disease in service; 
(2) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of a 
disability; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  38 C.F.R. § 3.159(c)(4).  

The service medical records and the October 2003 C&P 
examination report establish that the veteran suffered a back 
injury in service.  The record also contains competent 
medical evidence of persistent and recurrent symptoms of a 
disability as well as similar competent lay evidence from the 
veteran's statements.  Finally, the October 2003 C&P 
examination report indicates that the symptoms that the 
veteran is now experiencing may be associated with the injury 
in service.  Accordingly, the three requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  

The evidence in the October 2003 C&P examination report, 
however, is not sufficient to support a grant of service 
connection.  First, although a currently diagnosed disability 
is a requirement to establish service connection, the C&P 
report is not entirely clear as to the veteran's current 
diagnoses.  The examiner refers both to a musculoskeletal 
strain and degenerative changes in the lumbar spine.  But he 
does not identify what the veteran's current lumbar back 
diagnoses are.  
In addition, he stated that in his opinion it is as likely as 
not that at least some component of the veteran's back pain 
is related to his inservice muscular strain.  Yet, he also 
said that this opinion would be made further clear by X-rays, 
which were unavailable for his review, making an incomplete 
basis on which to provide his opinion.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) (opinion based on speculation 
without supporting clinical data does not provide the 
required degree of medical certainty).  Accordingly, an 
examination that would include current X-rays is necessary so 
that a definite opinion as to the etiology of the veteran's 
current back disorders may be obtained.  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  

The veteran has not been provided with notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006), so such 
notice should be sent to him.  In addition, since the most 
recent medical treatment records in the claims file are from 
May 2005, the veteran's claims file should be updated with 
the most recent treatment records for his back complaints.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:  

1.  Send the veteran and his 
representative notice to comply with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Obtain the veteran's medical 
treatment records from all VA facilities 
since May 2005.  Associate any evidence 
received with the claims file.  

3.  Thereafter, schedule the veteran for 
an appropriate C&P examination for the 
purpose of determining whether any of the 
veteran's current back disorders are 
related to service.  The claims folder 
should be made available to the examiner 
for review.  All necessary tests and X-
rays should be given.  

The examiner should identify each 
diagnosis involving the low back.  For 
each diagnosis, the examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (a probability of 
50 percent or greater) that the diagnosed 
disorder is related to a disease, injury, 
or event in service.  

4.  Thereafter, the claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied the veteran and his 
representative should be provided a 
supplemental statement of the case.  The 
veteran and his representative should be 
allowed an appropriate period of time for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


